 



EXHIBIT 10.9

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR OTHERWISE. THIS WARRANT SHALL
NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL. THE SECURITIES ARE “RESTRICTED” AND MAY NOT BE RESOLD OR TRANSFERRED
EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

COMMON STOCK PURCHASE WARRANT

No. A-3

To Purchase Shares of $.001 Par Value Common Stock of

ISCO INTERNATIONAL, INC.

     THIS CERTIFIES that, for value received, MANCHESTER SECURITIES CORPORATION,
a New York Corporation, (the “Purchaser”) is entitled, upon the terms and
subject to the conditions hereinafter set forth, at any time on or after the
date hereof and on or prior to 5:00 p.m. New York City time on April 15, 2004
(the “Termination Date”), but not thereafter, to subscribe for and purchase from
ISCO INTERNATIONAL, INC., a Delaware corporation (the “Company”), 2,809,500
shares (the “Warrant Shares”) of the Company’s common stock, $.001 par value
(the “Common Stock”), at an exercise price equal to $.20 (the “Exercise Price”).
The Exercise Price and the number of Warrant Shares purchasable upon exercise of
this Warrant shall be subject to adjustment as provided herein. This Warrant is
being issued in connection with a loan made by the Purchaser on the date hereof
pursuant to the Loan Agreement dated October 23, 2002 (the “Agreement”) entered
into between the Company and the Purchaser, among others. Capitalized terms used
herein and not defined shall have the meaning specified in the Agreement.



1.   Title of Warrant. Prior to the expiration hereof and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in respect of the right to purchase any part of the Warrant Shares, at
the office or agency of the Company by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with (a) the
Assignment Form annexed hereto properly endorsed, and (b) any other
documentation reasonably necessary to satisfy the Company that such transfer is
in compliance with all applicable securities laws.   2.   Authorization of
Shares. The Company covenants that all shares of Common Stock which may be
issued upon the exercise of rights represented by this Warrant will, upon
exercise of the rights represented by this Warrant and payment of the Exercise
Price as set forth herein be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue or otherwise specified herein).

 



--------------------------------------------------------------------------------



 





3.   Exercise of Warrant.   (a)   Exercise of the purchase rights represented by
this Warrant may be made at any time or times, in whole or in part before 5:00
p.m. New York City time on the Termination Date, or such earlier date on which
this Warrant may terminate as provided in Section 11 below, by the surrender
(which may be by fax) on any business day of this Warrant and the Notice of
Exercise annexed hereto duly completed and executed, at the principal office of
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the registered holder hereof at the address of such
holder appearing on the books of the Company), and upon payment of the full
Exercise Price of the shares thereby purchased; whereupon the holder of this
Warrant shall be entitled to receive a certificate for the number of shares of
Common Stock so purchased. Certificates for shares purchased hereunder shall be
delivered to the holder hereof within three (3) Trading Days (as defined below)
after the date on which this Warrant shall have been exercised as aforesaid. The
certificates so delivered shall be in such denominations as may be requested by
the holder hereof and shall be registered in the name of such holder or such
other name as shall be designated by such holder. Payment of the Exercise Price
of the shares shall be by certified check or cashier’s check or by wire transfer
(of same day funds) to an account designated by the Company in an amount equal
to the Exercise Price multiplied by the number of shares being purchased.   (b)
  Alternatively, the Warrant holder may exercise this Warrant, in whole or in
part in a “cashless” or “net-issue” exercise by delivering to the offices of the
Company or any transfer agent for the Common Stock this Warrant, together with a
Notice of Exercise specifying the number of Warrant Shares to be delivered to
such Warrant holder (“Deliverable Shares”) and the number of Warrant Shares with
respect to which this Warrant is being surrendered in payment of the aggregate
Exercise Price for the Deliverable Shares (“Surrendered Shares”).       The
number of Deliverable Shares shall be calculated as follows:

      # of Deliverable Shares = # of Surrendered Shares x   Fair Market Value of
Common Stock less Exercise Price


--------------------------------------------------------------------------------

Fair Market Value of Common Stock



    “Fair Market Value” shall have the meaning specified in Section 12(c) below.
      In the event that the Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised and/or surrendered, and the Company, at its expense,
shall within three (3) Trading Days issue and deliver to or upon the order of
the Warrant holder a new Warrant of like tenor in the name of Warrant holder or
as Warrant holder (upon payment by Warrant holder of any applicable transfer
taxes) may request, reflecting such adjusted Warrant Shares.       All exercises
will be deemed to occur as of the date of the Notice of Exercise (or such later
date as may be specified in the Notice of Exercise), and certificates for shares
of Common Stock purchased hereunder shall be delivered to the holder hereof
within three (3) Trading Days after the date on which this Warrant shall have
been exercised as aforesaid. The Warrant holder may withdraw its Notice of
Exercise under Section 3(a) or

2



--------------------------------------------------------------------------------



 





    3(b) at any time thereafter if the Company fails to timely deliver the
applicable certificates to the Warrant holder as provided in this Warrant.      
The Warrant holder shall not be required to physically surrender this Warrant to
the Company unless this Warrant is being exercised for all of the remaining
Warrant Shares for which it is exercisable. The Warrant holder and the Company
shall maintain records showing the number of Warrant Shares for which this
Warrant has been exercised and the dates of such exercises or shall use such
other method, reasonably satisfactory to the Warrant holder and the Company, so
as not to require physical surrender of this Warrant upon each such exercise.
Notwithstanding the foregoing, if this Warrant is exercised as aforesaid, the
Warrant holder may not transfer this Warrant unless it first physically
surrenders this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Warrant holder a new Warrant of like
tenor, registered as the Warrant holder may request, representing in the
aggregate the remaining number of Warrant Shares for which this Warrant may be
exercised. The Warrant holder and any assignee, by acceptance of this Warrant or
a new Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following any partial exercise of this Warrant, the number of Warrant
Shares for which this Warrant is exercisable may be less than the number of
Warrant Shares set forth on the face hereof.   (c)   In lieu of delivering
physical certificates representing the Common Stock issuable upon exercise,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Warrant holder, the Company shall use its best efforts to cause
its transfer agent to electronically transmit the Common Stock issuable upon
exercise to the Warrant holder by crediting the account of Warrant holder’s
prime broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”)
system. The time periods for delivery described in the immediately preceding
paragraph shall apply to the electronic transmittals described herein.       The
term “Trading Day” means (x) if the Common Stock is listed on the New York Stock
Exchange or the American Stock Exchange, a day on which there is trading on such
stock exchange, or (y) if the Common Stock is not listed on either of such stock
exchanges but sale prices of the Common Stock are reported on an automated
quotation system, a day on which trading is reported on the principal automated
quotation system on which sales of the Common Stock are reported, or (z) if the
foregoing provisions are inapplicable, a day on which quotations are reported by
National Quotation Bureau Incorporated.   4.   No Fractional Shares or Scrip. No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant.   5.   Charges, Taxes and Expenses. Issuance of
certificates for shares of Common Stock upon the exercise of this Warrant shall
be made without charge to the holder hereof for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company; provided, however, that
in the event certificates for shares of Common Stock are to be issued in a

3



--------------------------------------------------------------------------------



 





    name other than the name of the holder of this Warrant, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the holder hereof; and provided further, that the
Company shall not be required to pay any tax or taxes which may be payable in
respect of any transfer involved in the issuance of any Warrant certificates or
any certificates for the Warrant Shares other than the issuance of a Warrant
certificate to the Purchaser in connection with the Purchaser’s surrender of a
Warrant certificate upon the exercise of less than all of the Warrants evidenced
thereby, and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the reasonable satisfaction of the Company that such tax has been
paid. The holder shall be responsible for income taxes due under federal or
state law, if any such tax is due.   6.   Closing of Books. The Company will at
no time close its shareholder books or records in any manner which interferes
with the timely exercise of this Warrant.   7.   No Rights as Shareholder until
Exercise. Subject to Section 12 of this Warrant and the provisions of any other
written agreement between the Company and the Purchaser, the Purchaser (or any
subsequent holder hereof) shall not be entitled to vote or receive dividends or
be deemed the holder of Warrant Shares or any other securities of the Company
that may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Purchaser, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein. However, at the time of the exercise of this
Warrant pursuant to Section 3 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.   8.   Assignment and Transfer of Warrant. This Warrant may be
assigned in whole or in part by the surrender of this Warrant and the Assignment
Form annexed hereto duly executed at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered holder hereof at the address of such holder appearing on the books of
the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (i) in a transaction registered under the
Securities Act, or (ii) in a transaction pursuant to an exemption, if available,
from registration under the Securities Act and whereby, if requested by the
Company, an opinion of counsel is obtained by the holder of this Warrant to the
effect that the transaction is so exempt.   9.   Loss, Theft, Destruction or
Mutilation of Warrant. In the event that the holder hereof notifies the Company
that its Warrant has been mutilated, lost, stolen or destroyed, then a
replacement Warrant identical in all respects to the original Warrant (except
for any

4



--------------------------------------------------------------------------------



 





    registration number and any adjustments to the Exercise Price or the number
of Warrant Shares issuable thereunder if different than that shown on the
original Warrant) shall be delivered to the holder by the Company within three
(3) Trading Days of such notice; provided, that in case of loss, theft or
destruction, the holder has provided the Company with an agreement reasonably
satisfactory to the Company to indemnify the Company against any loss in
connection with such lost, stolen or destroyed Warrant.   10.   Saturdays,
Sundays, Holidays, etc. If the last or appointed day for the taking of any
action or the expiration of any right required or granted herein shall be a
Saturday, Sunday or a legal holiday, then such action may be taken or such right
may be exercised on the next succeeding day not a legal holiday.   11.  
[Intentionally Omitted]   12.   Adjustments of Exercise Price and Number of
Warrant Shares.       The number of and kind of securities purchasable upon
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time as follows:   (a)   Subdivisions, Combinations and other
Issuances. If the Company shall at any time after the date hereof but prior to
the expiration of this Warrant subdivide its outstanding securities as to which
purchase rights under this Warrant exist, by split-up, spin-off or otherwise, or
combine its outstanding securities as to which purchase rights under this
Warrant exist, the number of Warrant Shares as to which this Warrant is
exercisable as of the date of such subdivision, split-up, spin-off or
combination shall forthwith be proportionately increased in the case of a
subdivision, or proportionately decreased in the case of a combination.
Appropriate proportional adjustments (decrease in the case of subdivision,
increase in the case of combination) shall also be made to the Exercise Price
payable per share, so that the aggregate Exercise Price payable for the total
number of Warrant Shares purchasable under this Warrant as of such date shall
remain the same as it would have been before such subdivision or combination.  
(b)   Stock Dividend. If at any time after the date hereof the Company declares
a dividend or other distribution on Common Stock payable in Common Stock or
other securities or rights convertible into Common Stock (“Common Stock
Equivalents”) without payment of any consideration by holders of Common Stock
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exercise or
conversion thereof), then the number of shares of Common Stock for which this
Warrant may be exercised shall be increased as of the record date (or the date
of such dividend distribution if no record date is set) for determining which
holders of Common Stock shall be entitled to receive such dividends, in
proportion to the increase in the number of outstanding shares (and shares of
Common Stock issuable upon conversion of all such securities convertible into
Common Stock) of Common Stock as a result of such dividend, and the Exercise
Price shall be proportionately reduced so that the aggregate Exercise Price for
all the Warrant Shares issuable hereunder immediately after the record date (or
on the date of such distribution,

5



--------------------------------------------------------------------------------



 





    if applicable), for such dividend shall equal the aggregate Exercise Price
so payable immediately before such record date (or on the date of such
distribution, if applicable).   (c)   Other Distributions. If at any time after
the date hereof the Company distributes to holders of its Common Stock, other
than as part of its dissolution, liquidation or the winding up of its affairs,
any cash, shares of its capital stock, any evidence of indebtedness or any of
its assets (other than Common Stock), then the number of Warrant Shares for
which this Warrant is exercisable shall be increased to equal: (i) the number of
Warrant Shares for which this Warrant is exercisable immediately prior to such
event, (ii) multiplied by a fraction, (A) the numerator of which shall be the
Fair Market Value (as defined below) per share of Common Stock on the record
date for the dividend or distribution, and (B) the denominator of which shall be
the Fair Market Value price per share of Common Stock on the record date for the
dividend or distribution minus the amount allocable to one share of Common Stock
of the value (as jointly determined in good faith by the Board of Directors of
the Company and the Warrant holder) of any and all such evidences of
indebtedness, shares of capital stock, other securities or property, so
distributed. For purposes of this Warrant, “Fair Market Value” shall equal the
daily volume weighted average closing trading price of the Common Stock on the
Principal Market (as defined below) for the five (5) Trading Days preceding the
date of determination or, if the Common Stock is not listed or admitted to
trading on any Principal Market, the average of the closing bid and asked prices
on the over-the-counter market as furnished by any New York Stock Exchange
member firm reasonably selected from time to time by the Company for that
purpose and reasonably acceptable to the holder hereof, or, if the Common Stock
is not listed or admitted to trading on the Principal Market or traded
over-the-counter and the average price cannot be determined as contemplated
above, the Fair Market Value of the Common Stock shall be as reasonably
determined in good faith by the Company’s Board of Directors with the
concurrence of the Holder. The Exercise Price shall be reduced to equal: (i) the
Exercise Price in effect immediately before the occurrence of any event
(ii) multiplied by a fraction, (A) the numerator of which is the number of
Warrant Shares for which this Warrant is exercisable immediately before the
adjustment, and (B) the denominator of which is the number of Warrant Shares for
which this Warrant is exercisable immediately after the adjustment.       For
purposes of this Warrant, “Principal Market” shall mean the Approved Market or
such other market or exchange on which the Common Stock is then principally
traded.   (d)   Merger, etc. If at any time after the date hereof there shall be
a merger or consolidation of the Company with or into, or a transfer of all or
substantially all of the assets of the Company to, another entity, or a
transaction (by merger or otherwise) in which more than 50% of the Company’s
voting power is transferred, then the Warrant holder shall be entitled to
receive upon or after such transfer, merger or consolidation becoming effective,
and upon payment of the Exercise Price then in effect, the number of shares or
other securities or property of the Company or of the successor corporation
resulting from such merger or consolidation, which would have been received by
the Warrant holder for the shares of stock subject to this Warrant had this
Warrant been exercised just prior to such transfer, merger or consolidation
becoming effective or to the applicable

6



--------------------------------------------------------------------------------



 





    record date thereof, as the case may be. The Company will not merge or
consolidate with or into any other corporation, or sell or otherwise transfer
its property, assets and business substantially as an entirety to another
corporation or enter into a transaction transferring more than 50% of the
Company’s voting powers, unless the corporation resulting from such merger or
consolidation (if not the Company), or such transferee corporation, as the case
may be, shall expressly assume in writing the due and punctual performance and
observance of each and every covenant and condition of this Warrant and the
Registration Rights Agreement (as defined in the Agreement) to be performed and
observed by the Company.   (e)   Reclassification, etc. If at any time after the
date hereof there shall be a reorganization or reclassification of the
securities as to which purchase rights under this Warrant exist into the same or
a different number of securities of any other class or classes, then the Warrant
holder shall thereafter be entitled to receive upon exercise of this Warrant,
during the period specified herein and upon payment of the Exercise Price then
in effect, the number of shares or other securities or property resulting from
such reorganization or reclassification, which would have been received by the
Warrant holder for the shares of stock subject to this Warrant had this Warrant
at such time been exercised.   (f)   Exercise Price Adjustment. In the event
that the Company issues or sells any Common Stock or securities which are
convertible into or exchangeable for its Common Stock or any convertible
securities, or any warrants or other rights to subscribe for or to purchase or
any options for the purchase of its Common Stock (“Convertible Securities”) or
any such Convertible Securities (other than shares or options issued or which
may be issued pursuant to the Company’s current or future employee or director
option plans provided that the number of shares issuable thereunder does not
exceed 5% of the outstanding shares of Common Stock or shares issued upon
exercise of options, warrants or rights outstanding on the date of the Loan
Agreement) at an effective Exercise Price per share which is less than the
Exercise Price then in effect, then the Exercise Price in effect immediately
prior to such issue or sale or record date, as applicable, shall be reduced to
such lower price.       The number of shares which may be purchased hereunder
shall be increased proportionately to any reduction in Exercise Price pursuant
to this paragraph 12(f), so that after such adjustments the aggregate Exercise
Price payable hereunder for the increased number of shares shall be the same as
the aggregate Exercise Price in effect just prior to such adjustments.   (g)  
If:

        (i) the Company shall declare a dividend (or any other distribution) on
its Common Stock; or     (ii) the Company shall declare a special nonrecurring
cash dividend on or a redemption of its Common Stock; or

7



--------------------------------------------------------------------------------



 

        (iii) the Company shall authorize the granting to all holders of the
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; or     (iv) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock of the Company, any consolidation or merger
to which the Company is a party, any sale or transfer of all or substantially
all of the assets of the Company, or any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; or     (v)
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company.



    then the Company shall cause to be filed at each office or agency maintained
for the purpose of exercise of this Warrant, and shall cause to the Purchaser at
its last address as it shall appear upon the books of the Company, at least 30
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of Common Stock
of record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of
Common Stock of record shall be entitled to exchange their shares of Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, however, that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.   13.   Voluntary Adjustment by the
Company. The Company may at its option, at any time during the term of this
Warrant, reduce but not increase the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company. In such event, the number of Warrant Shares shall be increased
proportionately such that the product of the adjusted Exercise Price and the
number of Warrant Shares shall equal such product prior to the adjustment of the
Exercise Price.   14.   Notice of Adjustment. Whenever the number of Warrant
Shares or number or kind of securities or other property purchasable upon the
exercise of this Warrant or the Exercise Price is adjusted, the Company shall
promptly mail to the holder of this Warrant a notice setting forth the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.   15.   Authorized Shares. The Company covenants that during the
period the Warrant is outstanding and exercisable, it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Warrant Shares

8



--------------------------------------------------------------------------------



 





    upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the American Stock
Exchange or, if no longer listed on the American Stock Exchange, any other
domestic securities exchange or trading market upon which the Common Stock is
primarily traded.   16.   Compliance with Securities Laws.   (a)   The holder
hereof acknowledges that the Warrant Shares acquired upon the exercise of this
Warrant, if not registered (or if no exemption from registration exists), will
have restrictions upon resale imposed by state and federal securities laws. Each
certificate representing the Warrant Shares issued to the holder hereof upon
exercise (if not registered or if no exemption from registration exists) will
bear the following legend:       THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.   (b)  
Without limiting the Purchaser’s right to transfer, assign or otherwise convey
the Warrant or Warrant Shares in compliance with all applicable securities laws,
the Purchaser, by acceptance hereof, acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are being acquired solely for
the Purchaser’s own account and not as a nominee for any other party, and that
the Purchaser will not offer, sell or otherwise dispose of this Warrant or any
Warrant Shares to be issued upon exercise hereof except under circumstances that
will not result in a violation of applicable federal and state securities laws.
  (c)   Neither this Warrant nor any Share of Common Stock issued upon exercise
of this Warrant may be offered for sale or sold, or otherwise transferred or
sold in any transaction which would constitute a sale thereof within the meaning
of the Securities Act, unless (i) such security has been registered for sale
under the Securities Act and registered or qualified under applicable state
securities laws relating to the offer an sale of securities, or (ii) exemptions
from the registration requirements of the Securities Act and the registration or
qualification requirements of all such state securities laws are available and
the Company shall have received an opinion of counsel that the proposed sale or

9



--------------------------------------------------------------------------------



 





    other disposition of such securities may be effected without registration
under the Securities Act.   17.   Registration Rights. The initial holder of
this Warrant is entitled to the benefit of certain registration rights in
respect of the Warrant Shares as provided in the Registration Rights Agreement.
  18.   Replacement Warrants. The Company agrees that within ten (10) Trading
Days after any request from time to time of the Warrant holder, it shall deliver
to such holder a new Warrant in substitution of this Warrant which is identical
in all respects except that the then Exercise Price shall be appropriately
specified in the Warrant, and the Warrant shall specify the fixed number of
Warrant Shares into which this Warrant is then exercisable. Such changes are
intended not as amendments to the Warrant but only as clarification of the
foregoing numbers for convenience purposes, and such changes shall not affect
any provisions concerning adjustments to the Exercise Price or number of Warrant
Shares contained herein.   19.   Absolute Obligation to Issue Warrant Shares.
The Company’s obligations to issue and deliver Warrant Shares in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the holder hereof to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the holder hereof
or any other Person of any obligation to the Company or any violation or alleged
violation of law by the holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the holder hereof in connection with the issuance of Warrant Shares. The Company
will at no time close its stockholder books or records in any manner which
interferes with the timely exercise of this Warrant.   20.   Miscellaneous.  
(a)   Issue Date; Choice Of Law; Venue; Jurisdiction. THE PROVISIONS OF THIS
WARRANT SHALL BE CONSTRUED AND SHALL BE GIVEN EFFECT IN ALL RESPECTS AS IF IT
HAD BEEN ISSUED AND DELIVERED BY THE COMPANY ON THE DATE HEREOF. THIS WARRANT
SHALL BE BINDING UPON ANY SUCCESSORS OR ASSIGNS OF THE COMPANY. THIS WARRANT
WILL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, EXCEPT FOR MATTERS ARISING UNDER THE SECURITIES ACT,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE U.S. DISTRICT COURT SITTING IN THE
CITY OF NEW YORK IN THE STATE OF NEW YORK IN CONNECTION WITH ANY DISPUTE ARISING
UNDER THIS WARRANT AND HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
ANY OBJECTION, INCLUDING ANY OBJECTION BASED ON FORUM NON CONVENIENS, TO THE
BRINGING OF ANY SUCH PROCEEDING IN SUCH JURISDICTION. EACH PARTY HEREBY

10



--------------------------------------------------------------------------------



 





    AGREES THAT IF THE OTHER PARTY TO THIS WARRANT OBTAINS A JUDGMENT AGAINST IT
IN SUCH A PROCEEDING, THE PARTY WHICH OBTAINED SUCH JUDGMENT MAY ENFORCE SAME BY
SUMMARY JUDGMENT IN THE COURTS OF ANY COUNTRY HAVING JURISDICTION OVER THE PARTY
AGAINST WHOM SUCH JUDGMENT WAS OBTAINED, AND EACH PARTY HEREBY WAIVES ANY
DEFENSES AVAILABLE TO IT UNDER LOCAL LAW AND AGREES TO THE ENFORCEMENT OF SUCH A
JUDGMENT. EACH PARTY TO THIS WARRANT IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN ANY SUCH PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS IN ACCORDANCE WITH
SECTION 18(C). NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY WAIVES ITS RIGHT TO A
TRIAL BY JURY.   (b)   Modification and Waiver. This Warrant and any provisions
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought. Any
amendment effected in accordance with this paragraph shall be binding upon the
Purchaser, each future holder of this Warrant and the Company. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.   (c)   Notices. Any notice,
request or other document required or permitted to be given or delivered to the
Purchaser or future holders hereof or the Company shall be personally delivered
or shall be sent by certified or registered mail, postage prepaid or by an
internationally recognized courier service by overnight or two-day service, to
the Purchaser or each such holder at its address as shown on the books of the
Company or to the Company at the address set forth in the Agreement. All notices
under this Warrant shall be deemed to have been given when received.       A
party may from time to time change the address to which notices to it are to be
delivered or mailed hereunder by notice in accordance with the provisions of
this Section 20(c).   (d)   Severability. Whenever possible, each provision of
this Warrant shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Warrant is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of any other provision of
this Warrant in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Warrant
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.  
(e)   No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue

11



--------------------------------------------------------------------------------



 





    or sale of securities or any other voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of this Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrant holder against impairment. Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any Warrant Shares above the amount payable therefore on such exercise, and
(b) will take all such action as may be reasonably necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares on the exercise of this Warrant.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officers thereunto duly authorized.

Dated: November 15, 2002

        ISCO INTERNATIONAL, INC.     By: /s/ Amr Abdelmonem


--------------------------------------------------------------------------------

Name: Amr Abdelmonem, Ph.D.
Title: Chief Executive Officer

13



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

To: ISCO INTERNATIONAL, INC.

(1)  The undersigned hereby elects:

     (A)  to purchase            shares of Common Stock of ISCO International,
Inc., a Delaware corporation, pursuant to the terms of the attached Warrant, and
tenders herewith payment of the Exercise Price in full, together with all
applicable transfer taxes, if any.

     (B)  in a “cashless” or “net-issue exercise” for, and to purchase
thereunder,            shares of Common Stock, and herewith makes payment
therefore with            Surrendered Shares.

(2)  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:



   


--------------------------------------------------------------------------------

(Name)  

   


--------------------------------------------------------------------------------

(Address)
 


--------------------------------------------------------------------------------

 

(3)  Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:



  Other Name:  


--------------------------------------------------------------------------------

 

           


--------------------------------------------------------------------------------

(Name)    


--------------------------------------------------------------------------------

(Date)    


--------------------------------------------------------------------------------

(Signature)        


--------------------------------------------------------------------------------

(Address)

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

     FOR VALUE RECEIVED, the foregoing Warrant of ISCO International, Inc. and
all rights evidenced thereby are hereby assigned to



 


--------------------------------------------------------------------------------

whose address is

 


--------------------------------------------------------------------------------

.



 

--------------------------------------------------------------------------------

                    Dated:  


--------------------------------------------------------------------------------

    Holder’s Signature:  


--------------------------------------------------------------------------------

    Holder’s Address:  


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

  Signature Guaranteed:  


--------------------------------------------------------------------------------

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 